Justice EID,
dissenting.
I respectfully dissent from the majority's opinion on two grounds. First, the majority invalidates the search in this case under the "evidence-gathering" rationale of Gant even though it does not know the offense for which the defendant was arrested-the critical piece of information on which the Gant determination is made. See Arizona v. Gant, - U.S, -, -, 129 S.Ct. 1710, 1714, 173 L.Ed.2d 485 (2009) (permitting evidence-gathering search-incident-to-arrest in vehicle context "when it is reasonable to believe that evidence of the offense of arrest might be found in the vehicle") (emphasis added); maj. op. at 961 (making the Gant determination despite the fact that "[the charge underlying the warrant is not named in the record"). At the time that the suppression hearing was *965conducted in this case-long before Gant was issued-the propriety of the arrest could be assessed without knowing the offense of arrest because, as this court had recognized (wrongly, according to Gant ), a search of the vehicle incident-to-arrest was "automatic[ally]" permissible regardless of the cireum-stances of arrest. People v. Kirk, 103 P.3d 918, 922 (Colo.2005). By contrast, the evidence-gathering rationale of Gant holds that the validity of a search-incident-to-arrest in the vehicle context is dependent upon the offense of arrest. People v. McCarty, 229 P.3d 1041, 1043-44 (Colo.2010). In my view, we should remand this case to the district court so that it may determine the offense of arrest, and whether it was "reasonable to believe that evidence of the offense of arrest might be found in the vehicle." Gant, - U.S. at -, 129 S.Ct. at 1714.
In addition, I disagree with the majority's conclusion that Perez has standing to challenge the search of the locked glove compartment in this case. Maj. op. at 961-62. Perez told the officers that he did not know the combination of the lock on the glove compartment, that he had no access to the compartment, that he had never accessed the compartment, and that he could not consent to a search of the compartment because he was not the owner of the car. Having disclaimed any interest in the locked glove compartment, Perez cannot now challenge the search of the compartment.
In sum, because the majority determines that the search was invalid under Gant without having the information necessary to make that determination under Gant, and because Perez lacks standing to challenge the search of the locked glove compartment, I respectfully dissent from the majority's opinion.
I.
The majority recognizes that the record is silent with regard to the offense of arrest in this case. Maj. op. at 961. Yet it finds that this gap in the record does not keep it from invalidating the search because Perez was arrested "on [an] outstanding warrant," id. at 959, and "[the record ... gives no reason to believe that there was any 'articulable suspicion' that evidence of a crime relevant to the previously-issued arrest warrant would be found in Perez's vehicle at the time of arrest," id. at 961. The fact that the record is silent on whether there was a connection between the warrant and the vehicle is not surprising given that the record is silent on the charge underlying the warrant. Neither fact was particularly important at the suppression hearing; under the law in place at the time, "[the authority to search a vehicle's passenger compartment incident to the arrest of an occupant /waJs automatic and d[id] not depend on the facts of a particular case." Kirk, 103 P.3d at 922 (emphasis added). In other words, at the time of the suppression hearing, our caselaw made it crystal clear that the search was "automatically" permissible regardless of what the crime of arrest was, and regardless of whether the vehicle was somehow connected to it. And that is precisely what the trial court held in this case. The majority thus invalidates the search based on the fact that the People failed to develop a record on an issue that was not relevant at the time. Under these cireumstances, we should remand the case for the development of a proper record. Murphy v. State, 32 So.3d 122, 126 (Fla.Dist.Ct.App.2009) (remanding for a new suppression hearing where evidence regarding the crime of arrest was insufficient to determine whether search was proper under Gant); see also State v. Harris, 154 Wash.App. 87, 224 P.3d 830, 836 (2010) (remanding for an evi-dentiary hearing to determine if other warrant exceptions may apply under Gant); Kollie v. State, 301 Ga.App. 534, 687 S.E.2d 869, 880 (2009) (remanding for a hearing to determine whether search was proper under Gant ).
The majority concludes-again with no record support-that "the evidence that led to Perez's arrest (the outstanding warrant) had no connection to the vehicle driven by Perez." Maj. op. at 961. But it is again difficult to see how the majority makes such a conclusion given the undeveloped state of the record on this issue. What the majority may be saying is that when a defendant is arrested on a warrant, by definition there can be no reason to believe that evidence of *966the offense of arrest might be found in the vehicle under Gant. The majority thus seems to be imposing a contemporaneous observation requirement under which an officer cannot perform a search-incident-to-arrest unless she has witnessed the (non-traffic5) crime for which she arrested the defendant. See maj. op. at 961 (emphasizing that "[the officer learned about the outstanding warrant by accessing electronic records in his police car"). But there simply is no justification-in Gant or elsewhere-for a per se rule against Gant evidence-gathering searches when the defendant has been arrested on a warrant. For example, a defendant might be arrested on a warrant for motor vehicle theft, drug trafficking, or "threatening to kill [someone]," Megginson v. United States, - U.S. -, 129 S.Ct. 1982, 173 L.Ed.2d 1288 (2009) (Alito, J., dissenting from denial of certiorari)-all of which could have some connection with a vehicle the defendant was driving at the time of the arrest. Again, in my view, a remand is appropriate in this case so that the People may develop a record on these issues.
IL
I would also find that Perez lacks standing to challenge the search of the locked glove compartment. The majority dismisses the People's standing argument, finding that because Perez had a possessory interest in the car generally and "the officers could not access the glove compartment without first gaining access to the car itself, the police could not lawfully access the glove compartment." Maj. op. at 962. However, while possessory interest of an area or item is one factor to consider in determining an individual's standing to protest a search, People v. Naranjo, 686 P.2d 1343, 1345 (Colo.1984), the question at the heart of the standing inquiry remains whether a given individual "had a legitimate expectation of privacy in the particular areas of the automobile searched," Rakas v. Illinois, 439 U.S. 128, 148, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978) (emphasis added). Because the facts of this case suggest that Perez had no legitimate expectation of privacy in the locked glove compartment and, furthermore, expressly disclaimed any interest, I would find that he lacks standing to challenge the search of the compartment.
We have previously noted that a defendant "may challenge the constitutional validity of a search only if he has 'a legitimate expectation of privacy in the invaded place'" People v. Savage, 630 P.2d 1070, 1072 (Colo.1981) (quoting Rakas, 439 U.S. at 143, 99 S.Ct. 421). In determining whether a defendant possesses a legitimate expectation of privacy, courts consider, "among other factors, whether an individual has a possessory or propric-tary interest in the areas or items which are the subject of the search." Naranjo, 686 P.2d at 1345 (citing Rakas, 439 U.S. at 148, 99 S.Ct. 421). More generally, however, "Itlhe question is whether the defendant demonstrates a sufficient connection to the areas searched or the items seized based on the totality of the cireumstances." People v. Curtis, 959 P.2d 434, 437 (Colo.1998).
In this instance, the majority concludes that Perez's general possessory interest in the vehicle at the time of search grants him standing to protest search of any part of the vehicle. Maj. op. at 961-62. However, such a broad view of the issue fails to consider specific facts in the record establishing that Perez lacked any legitimate expectation of privacy in the locked glove compartment and, additionally, expressly disclaimed any posses-sory interest he may have had in it. Specifically, Perez noted that the car belonged to a friend of his girlfriend, and that he was driving it for only a short distance. The glove compartment was visibly locked, and Perez told the officers that he did not know the combination of the lock, had no access to the compartment, and had never accessed the compartment. He also stated that he did not know what was in the compartment and that the drugs found in it were not his. Moreover, Perez told the officers that he could not consent to a search of the car or the locked glove compartment because he was not the owner.
The facts of this case establish that as the non-owner driver of the car, Perez did not *967have any legitimate expectation of privacy in a locked glove compartment that was inaccessible to him. See State v. Martin, 892 S.W.2d 348, 352 (Mo.Ct.App.1995) (holding that non-owner driver, even if driving with owner's consent, did not have a reasonable expectation of privacy in the glove compartment where he "testified that he had driven the car only once, that he had no knowledge of, or interest in, the drugs found in the glove compartment, and that he did not have access to the locked glove compartment because he did not know where the key was"). Additionally, any interest that Perez might have had in the locked compartment was expressly disclaimed by his statements that he did not have the combination to the lock on the glove compartment, had no access to the compartment, had never accessed the compartment, and could not consent to a search of the compartment. Cf. People v. Thorpe, 40 Colo.App. 159, 570 P.2d 1311, 1316 (1977) (holding that defendant lacked standing to protest a search of a truck where he previously denied having any interest or control over the truck or its contents); State v. Hurlbert, 351 Mont. 316, 211 P.3d 869, 874 (2009) (holding that defendant "waived his right to object to the search of the vehicle when he disclaimed that he had authority to grant permission to search it, and he thereby conceded that he did not have a reasonable expectation of privacy in the vehicle"). Whatever general possessory interest Perez had in the car was thus specifically limited by his own statements regarding his lack of interest in the locked glove compartment.
The majority believes that "the police could not lawfully access the glove compartment" because they could not gain any access to the car itself. Maj. op. at 962. Yet the police could lawfully access the compartment if (as I believe) Perez disclaimed any interest in it. There is simply nothing in the record to suggest that Perez disclaimed an interest in the locked glove compartment but somehow retained an interest in controlling access to the compartment. Because Perez disclaimed any interest in the compartment, he lacks standing to object to a search of the compartment.
TIL
Because the majority determines that the search was invalid under Gant without having the information necessary to make that determination under Gant, and because the defendant lacks standing to challenge the search of the locked glove compartment, I respectfully dissent from the majority's opinion.
I am authorized to say that Justice COATS joins in this dissent.

. Gani makes clear that for traffic offenses there will be no reason to believe that evidence of the crime of arrest might be found in the vehicle. Gant, - U.S. at -, 129 S.Ct. at 1720.